DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 has been considered by the examiner.
Accordingly, the information disclosure statement (IDS) submitted on 07/29/2020 has been considered by the examiner, to the extent possible in view of the long list of documents.  The Applicants should note that it is desirable to avoid the submission of long lists of documents if it can be avoided.  For example, eliminate clearly irrelevant and only marginally pertinent information, and especially cumulative information.  If a long list is submitted, a highlight of those documents brought to the Applicants’ attention and/or are known to be of most significance would be helpful to avoid possibly missing such a significant reference. [See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).]
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-83 of U.S. Patent No. 9,007,674. Although the claims at issue are the totality of the features and limitations recited in claims 32-50 of the instant application are also included in claims 35-83 of U.S. Patent No. 9,007,674
Claims 32-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-40 of U.S. Patent No. 10,288,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 32-50 of the instant application are also included in claims 32-40 of U.S. Patent No. 10,288,969.
Claims 32-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of U.S. Patent No. 10,684,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 32-50 of the instant application are also included in claims 10-21 of U.S. Patent No. 10,684,523.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-44, 45-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. (US 2006/0209383; already of record) in view of Pradhan et al. (US 2012/0275008; already of record), and further in view of Van Mol et al. (US 2012/0276734; already of record).
Regarding claim 32, Burdis discloses, an integrated deposition system for fabricating an electrochromic stack (Fig. 3), the system comprising: 
 (i) a station aligned containing one or more material sources for depositing a cathodically coloring layer (Claims 1 and 5 and see 30 of Fig. 3); 
(ii) a station containing one or more material sources for depositing an anodically coloring layer (Paragraph 0009, Claims 1 and 5 and see “CE”) comprising nickel tungsten oxide (Paragraph 0009), and
a controller containing program instructions that deposits (i) the cathodically coloring layer (Paragraphs 0017-0018 and 0049), and (ii) the anodically coloring layer (Paragraphs 0017-0018 and 0049) to form a stack comprising the cathodically coloring layer and the anodically coloring layer (see Fig. 3).
Burdis does not disclose a plurality of deposition stations aligned in series and interconnected and operable to pass a substrate from one station to the next without exposing the substrate to an external environment, wherein the plurality of deposition stations comprise a first deposition station containing one or more material sources for depositing a cathodically coloring layer; a second deposition station containing one or more material sources for depositing an anodically coloring layer, and a controller containing program instructions for passing the substrate through the plurality of stations in a manner that deposits on the substrate (i) the cathodically coloring layer, and (ii) the anodically coloring layer to form a stack comprising at least the cathodically coloring layer and the anodically coloring layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of deposition stations aligned in series and interconnected and operable to pass a substrate from one station to the next without exposing the substrate to an external environment, wherein the plurality of deposition stations comprise a first deposition station containing one or more material sources for depositing a cathodically coloring layer; a second deposition station containing one or more material sources for depositing an anodically coloring layer, and a controller containing program instructions for passing the substrate through the plurality of stations in a manner that deposits on the substrate (i) the cathodically coloring layer, and (ii) the anodically coloring layer to form a stack comprising at least the cathodically coloring layer and the anodically coloring layer as taught by the electrochromic stack of Pradhan in the electrochromic stack of Burdis since Pradhan teaches 
Burdis in view of Pradhan does not disclose the anodically coloring layer comprising nickel-tungsten-tin-oxide (NiWSnO).
Van Mol teaches, from the same field of endeavor that in an electrochromic stack that it would have been desirable to make the anodically coloring layer comprising nickel-tungsten-tin-oxide (NiWSnO) (Paragraph 0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anodically coloring layer comprising nickel-tungsten-tin-oxide (NiWSnO) as taught by the electrochromic stack of Van Mol in the combination of Burdis in view of Pradhan since Van Mol teaches it is known to include this feature in an electrochromic stack for the purpose of providing an electrochromic stack with improved brightness uniformity and optical performance.
Regarding claim 33, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the nickel tungsten tantalum oxide has an atomic ratio of Ni:(W+Sn) that is between about 1:1 and 4:1 (Paragraphs 0017-0018 and 0049). 
Regarding claim 34, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the nickel tungsten tantalum oxide has an atomic ratio of Ni:(W+Sn) that is between about 1:1 and 3:1 (Paragraphs 0017-0018 and 0049).
Regarding claim 35, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the nickel tungsten tantalum oxide has an atomic ratio of Ni:(W+Sn) that is between about 2:1 and 3:1 (Paragraphs 0017-0018 and 0049). 
claim 36, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the nickel tungsten tantalum oxide has an atomic ratio of Ni:(W+Sn) that is between about 1.5:1 and 2.5:1 (Paragraphs 0017-0018 and 0049).
Regarding claim 37, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the nickel tungsten tantalum oxide has an atomic ratio of Ni:(W+Sn) that is between about 2:1 and 2.5:1 (Paragraphs 0017-0018 and 0049).
Regarding claim 38, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the NiWSnO comprises an atomic ratio of W: Sn that is between about 1:9 and 9:1 (Paragraphs 0017-0018 and 0049).
Regarding claim 39, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the NiWSnO comprises an atomic ratio of W:Sn that is between about 1:1 and 3:1 (Paragraphs 0017-0018 and 0049).
 Regarding claim 40, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the NiWSnO comprises an atomic ratio of W: Sn that is between about 1.5:1 and 2.5:1 (Paragraphs 0017-0018 and 0049).
Regarding claim 41, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the NiWSnO comprises an atomic ratio of W: Sn that is between about 1.5:1 and 2:1 (Paragraphs 0017-0018 and 0049).
Regarding claim 42, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, at least one of the one or more material sources for depositing the anodically coloring layer comprise an elemental metal selected from the group consisting of: nickel, tungsten, and tin (Paragraphs 0020, 0038 and 0066). 
claim 43, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, at least one of the one or more material sources for depositing the anodically coloring layer comprise an alloy comprising two or more metals selected from the group consisting of: nickel, tungsten, and tin (Paragraphs 0020, 0038 and 0066).
Regarding claim 44, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, at least one of the one or more material sources for depositing the anodically coloring layer comprise an oxide (Paragraph 0009).
Regarding claim 45, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the integrated deposition system is configured to deposit the anodically coloring layer as a substantially amorphous material (Para. 0050).
Regarding claim 46, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, the integrated deposition system is configured to deposit the cathodically coloring layer and the anodically coloring layer in direct physical contact with one another (Para. 0050).
Regarding claim 47, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Burdis further discloses, at least one of the one or more material sources for depositing the anodically coloring layer is a sputter target comprising nickel, tungsten, and tin (Para. 0020, 0038 and 0066).
Regarding claim 50, Burdis, Pradhan and Van Mol discloses and teaches as set forth above, and Pradhan further teaches, from the same field of endeavor that it would have been desirable to make the controller comprises instructions for passing the substrate through the .

Claim 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis et al. (US 2006/0209383; already of record) in view of Pradhan et al. (US 2012/0275008; already of record) view of Van Mol et al. (US 2012/0276734; already of record) as applied to claim 32 above, and further in view of Wang et al. (US 2010/0245973; already of record).
Burdis, Pradhan and Van Mol remains as applied to claim 32 above.
Burdis, Pradhan and Van Mol does not disclose one or more lithium sources.
Wang teaches, from the same field of endeavor that in an electrochromic stack that it would have been desirable to include one or more lithium sources (Paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more lithium sources as taught by the electrochromic stack of Wang in the combination of Burdis, Pradhan and Van Mol since Wang teaches it is known to include this feature in an electrochromic stack for the purpose of providing an electrochromic stack with improved reliability and performance.
Regarding claim 49, Burdis, Pradhan, Van Mol and Wang discloses and teaches as set forth above, and Wang further teaches, from the same field of endeavor that in an electrochromic stack that it would have been desirable to make the controller comprises instructions for passing the substrate through the plurality of stations in a manner that deposits lithium on the cathodically coloring layer and/or on the anodically coloring layer (Para. 0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller comprises instructions for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            12/23/2021